Appeal by the People from an order of the County Court, Putnam County, dated July 22, 1976, which, after a hearing, found that the police had insufficient cause to arrest respondent and granted his motion to suppress physical evidence, including marked money taken from his person at the time of his arrest. Order reversed, on the law and the facts, and motion to suppress denied. The record discloses that a team of State Police officers, trained in narcotics investigations, observed negotiations conducted by a fellow officer with respondent’s codefendant, after which the codefendant and respondent met in the back of the codefendant’s store. This occurred on two separate occasions, one week apart. After each of the meetings, respondent left the store before the purchasing officer entered to receive and pay for the narcotics. After the officer left, respondent, in each instance, re-entered the store and engaged in an observed transaction with his codefendant. When respondent left the store after the second transaction, he was arrested. The officers also testified as to the respondent’s background and reputation. Under these circumstances, we find ample evidence to sustain the search and seizure. As was noted in People v Valentine (17 NY2d 128), the officers were entitled to draw on their whole knowledge and experience as criminal investigators. As in People v Smith (21 NY2d 698), their observations were sufficient to establish that probable cause existed to support the arrest. Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.